Citation Nr: 1643791	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  14-07 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection, to include on a secondary basis, for back disability.

2.  Entitlement to an initial rating in excess of 30 percent for headaches.

3.  Entitlement to a rating in excess of 30 percent for right knee disability, status post right total knee arthroplasty, for the period on and after February 1, 2014.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1983 to April 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

This matter was remanded by the Board in September 2015 for additional development.  

During the course of the appeal, the RO, after additional development, granted service connection for left knee disability in a January 2016 rating decision.  Therefore, the Board finds that the full benefit sought on appeal was granted for this claim, and thus, is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issues of entitlement to service connection for back disability and entitlement to a rating in excess of 30 percent for right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's headache disorder is manifested by very frequent headaches that are productive of symptomatology that more nearly approximates characteristic prostrating attacks occurring three times a month over the last several months; the headache disorder is not manifested by prolonged attacks productive of severe economic inadaptability



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.3, 4.124a, Diagnostic Code (DC) 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in August 2010, October 2012, December 2012, and January 2013.  
 
The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has provided the Veteran with a VA examination with regard to his claim concerning migraines.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Migraine Headaches

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson, 12 Vet. App. 119, 126-27; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. §4.14. 

The Veteran's headache disorder is evaluated as 30 percent disabling under 38 C.F.R. § 4.124, Diagnostic Code 8100 (2015).

Under Diagnostic Code 8100, a 30 percent disability rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  Very frequent, completely prostrating and prolonged attacks (of migraine headaches) productive of severe economic inadaptability warrant a 50 percent disability rating.  38 C.F.R. § 4.124a (2015). 

Although the rating criteria do not define "prostrating," according to Dorland's Illustrated Medical Dictionary, 31st Edition (2007), p. 1554, "prostration" is defined as "extreme exhaustion or powerlessness."  A similar definition is found in Merriam-Webster's Collegiate Dictionary, Eleventh Edition (2003), p. 999, "prostration" is defined as "complete mental or physical exhaustion or collapse."  The rating criteria also do not define "severe economic inadaptability."  However, nothing in DC 8100 requires the claimant to be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 446 (2004).

A review of the applicable rating criteria shows that, for the most part, ratings for migraine headache disabilities are largely dependent on subjective reports of frequency and severity of headaches.  The frequency and severity of the headaches is rarely observed by a clinician, and the determination of a disability rating turns on the reports by the Veteran as well as the supporting evidence he has submitted.

An October 2012 VA examination report shows that the Veteran was diagnosed with migraines.  The Veteran reported using Tylenol, ice packs, and hot showers as treatments for his migraines.  He reported that he would lie down in a darkened room devoid of noise.  Headaches were reported to occur 3 to 4 days per week, lasting from 4 hours to an entire day.  Tunnel vision associate with nausea was also reported.  The examiner reported that the Veteran's treatment plan required the use of medication, noted as Soma, daily.  Headache pain was noted as constant pain, pulsating or throbbing head pain, pain on both sides of the head, and pain worsened with physical activity.  Non-headache symptoms were noted as nausea, sensitivity to light, sensitivity to sound, and changes to vision.  Duration of head pain was noted to last less than one day with pain located on both sides of the head.  The examiner noted that the Veteran had characteristic prostrating attacks of migraine headache pain, more frequent than once per month.  The examiner also noted that the Veteran had very frequent prostrating and prolonged attacks of migraine headache pain.  Very frequent prostrating and prolonged attacks of non-migraine headache pain were reported.  The examiner reported that the Veteran's headache condition did not impact his ability to work.  

A December 2015 VA headache examination report shows that the Veteran was diagnosed with migraines.  The Veteran reported that headaches occurred three days per week and that three days per month he would experience nausea and tunnel vision.  The Veteran reported that he would take a hot shower, take a Soma with an Excedrin, and then use ice on his head.  The examiner noted symptoms of constant head pain, pulsating or throbbing head pain, pain localized to one side of the head, and pain worse with physical activity.  Accompanying symptoms were noted as nausea, vomiting, sensitivity to light, and changes in vision.  The duration of the head pain was noted as less than 1 day.  The examiner reported that the Veteran's migraines had characteristics of prostrating attacks once every month.  The examiner also reported that the Veteran did not have very prostrating and prolonged attacks of migraines productive of severe economic inadaptability.  The examiner noted that the migraines did have an impact on the Veteran's work as he reported he missed 36 days per year due to his headaches.  The examiner remarked that the Veteran experienced three headaches per month that required him to miss work.

After a review of the evidence of record the Board finds that the preponderance of the evidence weighs against the Veteran's claim for a rating in excess of 30 percent for his headaches.  While it is apparent that Veteran's migraines are "frequent", in that he has three or so per month, and that they impact somewhat on his ability to work, the evidence does not establish that the headache disorder is productive of severe economic inadaptability.  The October 2012 VA examiner concluded that the headache disorder did not impact his ability to work.  The December 2015 VA examiner noted that the Veteran missed 3 days per month due to his headache condition, but concluded that the headache disorder nevertheless did not result in severe economic inadaptability.  The Board notes that this is supported by the Veteran's continued employment at the same job, and the absence of other indicia of economic inadaptability.

The Board points out that the Veteran's current 30 percent disability rating contemplates economic losses due to time off from work, as prostrating attacks on a monthly basis are reasonably likely to cause an individual to miss time off from work without causing them severe economic inadaptability.  Additionally, while the Veteran must miss time from work, there has been no reports of reduced income severe enough to suggest severe economic inadaptability.  

The Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected migraines and notes that his lay testimony is competent to describe the symptoms associated with such disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the 30 percent disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of his migraines.  As such, while the Board accepts the Veteran's assertions with regard to the matters he is competent to address such as severity of symptoms and missing work, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected migraines.  

Additionally, while the Veteran reports that he works for his wife's business he has not reported that has been terminated from the job, is in danger of being terminated from the job, or reported reduced income regarding the job due to his migraines.  Therefore, his statements again, do not suggest severe economic inadaptability.

Based on the above, the Board finds that the Veteran's migraines are more consistent with the currently assigned 30 percent rating, and that the preponderance of the evidence is against assignment of a rating in excess of 50 percent.




Extraschedular Evaluation

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321 (b)(1) (2015).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

As described in the discussion above, the symptoms of the Veteran's migraines are fully contemplated by the applicable rating criteria.  There is neither evidence nor allegation of symptoms causing occupational impairment that is not encompassed by the schedular rating assigned.  Nor is there evidence of marked interference with employment.  Therefore, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1) (2015).

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the ratings of the individual conditions fail to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321 (b)(1) (2015). 


ORDER

Entitlement to an initial rating in excess of 30 percent for headache disability is denied


REMAND

Back Disability

The Veteran reports that his back disorder is secondary to his service-connected right knee disability.

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) (2015); Harder v. Brown, 5 Vet. App. 183 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439(1995). 

As noted in the Board's previous remand, the Veteran was scheduled for VA examination to determine the etiology of any diagnosed back disability.  In December 2015 VA examination report showed that the Veteran was not diagnosed with back disability.  The examiner noted that the Veteran reported muscle spasms once per month.  Range of motion was noted as normal and no objective evidence of localized tenderness or pain on palpitation of the joint or associated soft tissue of the thoracolumbar spine.  Guarding and muscle spasms of the thoracolumbar spine were not noted.  The Veteran was noted diagnosed with intervertebral disc syndrome.  An x-ray report showed an impression of the Veteran's spine had mild lumbar spondylosis with no acute bony deformities.  

Here, the Board finds that the December 2015 VA examination report is inadequate for adjudication purposes.  While the VA examiner concluded that the Veteran did not have a current disability, x-ray reports clearly indicated mild spondylosis of the spine.  Therefore, the Board find that an addendum opinion must be requested from the December 2015 VA examiner to determine if the Veteran's spondylosis is related to service or his service connected right knee disability.   

Increased Rating- Right Knee

Pursuant to the September 2015 Board remand, the Veteran was provided with an additional VA examination in December 2015 in order to obtain findings regarding the extent of the Veteran's service connected right knee disability.  However, it has since been held in the case of Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  In this case, there is no indication in the examination report that the examiner made an assessment of both active and passive motion of right knee.  Consequently, the Board finds that it has no alternative but to again remand this matter for further examination consistent with the holding in Correia.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination by an examiner with appropriate expertise to determine the etiology of any back disability present.  The electronic claims file should be made accessible to the examiner for review in connection with the examination.  Based on a review of the record, the examiner should provide a diagnosis for all back disorders present, to include spinal spondylosis.  With respect to each such disorder, to include spondylosis, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder is etiologically related to service.  The examiner should also provide an opinion as to whether it is at least as likely as not that any such back disorder identified was either caused or aggravated by the Veteran's service connected right knee disability.  A complete rationale for each opinion should be provided.  

2.  Schedule the Veteran for a VA orthopedic examination to assess the severity of the right knee disability.  The electronic claims file must be provided to the examiner.  The nature and extent of any limitation of motion, painful motion, and any weakness must be specifically reported.  The examiner must conduct range of motion testing on both active and passive motion, and in weight-bearing and nonweight-bearing situations.  The examiner must specifically discuss the Veteran's ability to stand and ambulate, as well as any knee instability.  A complete rationale for any opinions expressed should be provided.

3.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the remaining issues on appeal.  If any benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


